Name: 2005/400/EC, Euratom: Council Decision of 23 May 2005 appointing an Estonian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2005-05-28; 2006-06-16

 28.5.2005 EN Official Journal of the European Union L 135/20 COUNCIL DECISION of 23 May 2005 appointing an Estonian member of the European Economic and Social Committee (2005/400/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Council Decision 2002/758/EC, Euratom of 17 September 2002 appointing the members of the Economic and Social Committee for the period from 21 September 2002 to 20 September 2006 (1), Having regard to the nomination submitted by the Estonian Government, Having regard to the opinion of the Commission, Whereas: A members seat on the European Economic and Social Committee has fallen vacant following the resignation of Mr Kalev KREEGIPUU, of which the Council was informed on 3 September 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr Kaul NURM is hereby appointed a member of the European Economic and Social Committee in place of Mr Kalev KREEGIPUU for the remainder of the latters term of office, which runs until 20 September 2006. Done at Brussels, 23 May 2005. For the Council The President J.-L. SCHILTZ (1) OJ L 253, 21.9.2002, p. 9.